Citation Nr: 1756265	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  09-04 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the medial/lateral meniscus of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 2001 to May 2007.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge during an April 2011 videoconference hearing; a transcript is of record. 

The Board previously remanded this case for additional development in May 2011, July 2014, and June 2017.  The case has been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDING OF FACT

The Veteran's left knee disorder is not manifest by flexion limited to 45 degrees or less, extension limited to 10 degrees or more, instability, subluxation or ankylosis of the knee joint or other impairment of the tibia or fibula.  There is noncompensable limitation of left knee motion, with pain throughout the appeal period.



CONCLUSION OF LAW

The criteria for an initial disability rating in excess 10 percent for degenerative changes of the medial/lateral meniscus of the left knee have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5010-5260, 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claim is not necessary.  

VA has made reasonable efforts to assist the appellant by obtaining relevant records which he has adequately identified.  This includes securing service, VA, and private treatment records and providing adequate VA examinations.  The Veteran was notified and is aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness in adjudicating his increased rating claim.  38 C.F.R. § 3.159 (c) (2016). 

VA also satisfied its duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A (West 2014).  In connection with the current appeal, VA has of record evidence including available service treatment records, VA treatment records, private treatment records, and a transcript of the Veteran's testimony at the April 2011 hearing.  

Further, in June 2017, the Board remanded the appeal for further development.  Specifically, the Board directed the AOJ to schedule a new VA musculoskeletal joints examination to determine the current severity of the service-connected left knee disability. 

In July 2017, the examination was completed and it is now included in the Veteran's claims file.  For reasons discussed in further detail below, the Board finds this examination adequate.  Therefore, the above actions constitute substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  They also satisfy VA's duty to assist the Veteran.

As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet.App. 268, 271 (1998). 

II. Increased Ratings

The Veteran seeks higher disability ratings for his service-connected left knee disability.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Included within 38 C.F.R. § 4.71a are multiple Diagnostic Codes (DC) that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

The criteria of DC 5256 pertain to ankylosis.  Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988)). 

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Under DC 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

Under DC 5010, arthritis, due to trauma, substantiated by X-ray findings, will be rated as arthritis, degenerative.  

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 
 
The DCs that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court of Appeals for Veterans Claims (Court) has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to DC 5257 as those criteria are not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (finding that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Descriptive words, such as "slight," "moderate" and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6 (2017).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran reports that he hurt his left knee in a motor vehicle accident in 2004 when his knee hit the dashboard.  He has not had surgery on either knee.  

In August 2007, the Veteran underwent his first VA examination for his knees.  During this examination, no deformity or crepitation was observed.  The anterior left knee was tender to palpation when pushing down on patella.  There was no instability, but guarding was noted severe.  The right knee had flexion between 0 to 135 degrees with no pain and extension to 0 degrees with no pain, whereas the left knee had flexion from 0 to 85 degrees with no pain and extension to minus 15 degrees (or 15 degrees of flexion) with pain beginning and ending at 15 degrees.  But, the examiner observed, the Veteran seemed able to extend leg fully while doing other movements (when not measuring knee ROM) intermittently such as standing.  No pain response was noted sometimes while extending the knee.  

There was no ankylosis of knee or evidence for leg shortening.  No painful motion, edema, instability, weakness, or tenderness to palpation was found for left knee.  

In September 2007, the AOJ assigned a 10 percent rating for the Veteran's left knee disability effective May 19, 2007, due to the painful motion of the knee under 38 C.F.R. § 4.59.  The effective date was set to one day after his separation from service since he filed the original claim within one year of separation.  

In the April 2010 examination, the Veteran wore a brace on his left knee and he reported that his left knee gave way, but did not lock or swell.  He reported that he could walk and stand for 20 minutes.  Walking, standing, going up and down stairs and being on log drives made his condition worse.  He reported that his knees flared up every day, but that they did not affect him in his activities of daily living.  The right knee range of motion is 0 to 90 degrees.  The left knee had 0 to 80 degrees and there was pain at the end range of flexion.  There was no change with repetition.  No swelling was observed.  No crepitus was noted for the left knee.  Left knee was found tender over the lateral joint line in the patellar tendon.  The examiner observed that the Veteran tended to bend his left knee less than his right knee when he walked.  

In the September 2011 examination, the Veteran reported that flare-ups impacted the function of the left knee and decreased his daily routine activities, such as playing with his children or doing all of his assigned duties at work.  The left knee extension endpoint was 85 degrees and the pain was observed at that degree.  Extension was found to end at 5 degrees, but no objective evidence of painful motion was observed.  The Veteran was not able to perform repetitive-use testing with three repetitions.  The examiner responded that the Veteran had additional limitation in ROM of the knee and lower leg following repetitive-use testing and that the Veteran had functional loss or impairment of the knee.  The contributing factors were less movement on the left, excess fatigability on the left, pain on movement on the left.  No pain was observed upon palpation.  Knee stability tests were all normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran reported that when having flare ups, he could not go to work and other times, it kept him from doing all part of his work.  

Most recently, the Veteran underwent a new VA examination in July 2017.  The current symptom was non -radiating sharp pain with 9 out pf 10 sale, which was most apparent at the end of his work day.  He had 1 to 3 episodes of a sensation that his knee felt like it was giving out, but denied falling.  He stated that there was sporadic occurrence of feelings of knee popping and locking.  Pain becomes worse with squatting, and also with increased activities or exertion and with sitting too long.  The Veteran reported that flare-ups of the left knee were constant daily and at the end of his work week, he would experience 7 out of 10 pain that would sometimes swell up, and becomes red and warm to the touch.  The Veteran stated that pain was relieved with ice, rest, elevation, and as needed, pain medications.  He reported that his knee pain limited his ability to work much more than he would like.  He missed one day of work at his new job and 3 days last year from a previous employer.  He reported difficulty in playing with his children because he felt pain when he knelt or squatted.  

The ROM for the left knee was as follows:  flexion between 0 to 132 degrees and extension between 132 to 0 degrees.  Pain was exhibited on flexion.  There was objective evidence of localized tenderness or pain on palpation of the knee around anterior patella at 4 out of 10 on pain scale.  No evidence of pain with weight bearing or of crepitus was observed.  The Veteran was able to perform repetitive-use testing with at least three repetitions and no additional loss of function was observed after three repetitions.  No ankylosis was found for his left knee joint.  Joint stability tests were performed and results were normal.  Four significant diagnostic test findings over the period between February 2008 and September 2011 were noted with no notable abnormalities.  There was no objective evidence of pain when the left knee was used in non-weight bearing fashion.  And the passive ROM of the left knee was found:  flexion between 0 1to 135 degrees and extension between 135 to 0 degrees.  The examiner observed that plane of ROM involved in pain was anterior patella.   

The Board finds that the preponderance of the evidence is for finding that a compensable rating of 10 percent but no higher is warranted throughout the appeal period.  Absent evidence of compensable limitation of motion either on flexion or extension, or evidence of ankylosis, or impairment of the tibia, fibula, or meniscus, an evaluation in excess of 10 percent is not warranted based on limitation of motion or impairment of the knee joint, tibia, or fibula, at any point during the appeal period.  The Board acknowledges the Veteran's subjective complaints of pain and swelling.  However, objective testings found no evidence of instability or subluxation of the right knee joint; therefore, a separate evaluation under Diagnostic Code 5257 is not warranted.

Although it acknowledges the Veteran's complaints of pain, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the left knee to a compensable level and, as such, does not serve as a basis for an evaluation in excess of 10 percent at any point during the appeal period.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected left knee disability based on limitation of motion at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to this portion of the appeal.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As a preponderance of the evidence is against an evaluation higher than 10 percent at any point during the appeal period this rule does not apply and the claim must be denied.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the medial/lateral meniscus of the left knee is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


